Order, Supreme Court, Bronx County (Stanley Green, J.), entered May 25, 2005, which denied plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
It cannot be said that defendant driver’s conduct was the sole proximate cause of the accident, as a matter of law, merely because his approach into the intersection was regulated by a stop sign whereas there were no traffic control devices regulating plaintiff’s approach (Hernandez v Bestway Beer & Soda Distrib., 301 AD2d 381 [2003]). The conflicting deposition testimony raises issues of fact, including whether defendant stopped for a stop sign, whether defendant driver’s vehicle was already in the intersection when plaintiff approached and whether plaintiffs view of defendant’s vehicle was obstructed. Concur—Saxe, J.P., Marlow, Sullivan, Gonzalez and Malone, JJ.